--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL

October 29, 2007

Ronald R. Barnett
President, CEO
CyberMedx Medical Systems, LLC
34145 Pacific Coast Hwy, Suite 163
Dana Point, CA  92629

Dear Ron:

The purpose of this letter ("Letter of Intent") is to set forth the principal
economic and legal terms agreed upon by WiFiMed Holdings Company, Inc.
(hereinafter "Parent Entity") and CyberMedx Medical Systems, LLC (hereinafter
the "Company"), pursuant to which a wholly-owned subsidiary of Parent Entity
organized for the purpose of this transaction (hereinafter "Sub Entity") shall
purchase the stock of the Company.  Hereinafter, Parent Entity and Sub Entity
may be referred to individually or collectively as "WiFiMed." Parent Entity, Sub
Entity and the Company shall be referred to collectively as the "Parties." 

As presently determined, based upon the information the Company has provided to
us, our proposal is as follows:

1.      Form of Acquisition.  The Parties intend the transaction to be
structured as a purchase by Sub Entity of 100% of the fully-diluted stock of the
Company (the "Stock").  This shall include, but not be limited to, all cash,
cash equivalents, accounts receivable, prepaid rent, security deposits, fixed
assets, existing customer base, and all intellectual property including source
code(s).  All assets shall be conveyed to Sub Entity free and clear of any and
all liens and security interests of any kind by others.  Sub Entity shall be a
Georgia corporation but for a period of not less than three years, offices of
the ongoing Sub Entity shall be located within 15 miles of the current location
of the Company. 

2.      Purchase Consideration.  The aggregate purchase price for the Stock and
the restrictive covenants to be agreed upon by WiFiMed and the Company shall
consist of (a) shares of Parent Entity (the "Equity Consideration") and (b) an
Earn Out. 

a.       Equity Consideration.  The Equity Consideration shall be four million
(4,000,000) dollars worth of shares of the Parent Entity's par value $0.0001
common stock, which shall be adjusted according to the provisions set forth in
this Subparagraph 2(a) and in Paragraph 15, and which shall be valued as set
forth in this Subparagraph 2(a) below. 

The amount of the Equity Consideration ($4,000,000 worth of stock) is based upon
the balance sheet of the Company as of June 30, 2007, a copy of which is
attached hereto as Exhibit A.  The Equity Consideration shall be reduced by the
amount(s) by which: 1) the assets of the Company, including working capital, are
less at the Closing Date than on June 30, 2007, and 2) any liabilities assumed
by WiFiMed are higher at the Closing Date than on June 30, 2007.  The terms
"assets" and "liabilities" are as defined pursuant to U.S. GAAP.  In the event a
dispute shall arise with respect to the Closing Date amounts referred to in this
Paragraph, such dispute shall be resolved in a manner agreed upon by the
Parties.  Any resulting reduction in Equity Consideration shall reduce the
number of shares of Parent Entity common stock that WiFiMed issues to the
Company. 

The Equity Consideration shall be valued upon Closing, such value to be
determined pursuant to the following formula:  the weighted average of all sales
of Parent Entity common stock (weighted for volume) in the fifteen business days
immediately preceding the day of Closing (the "Closing Value").  The Equity
Consideration shall again be valued on the first anniversary of the Closing
pursuant to the following formula:  the weighted average of all sales of Parent
Entity common stock (weighted for volume) in the fifteen business days
immediately preceding the first anniversary of the Closing (the "Anniversary
Value").  In the event that the Anniversary Value is less than the Closing
Value, WiFiMed shall deliver additional shares ("Additional Shares") to the
shareholders of the Company so that, when the formula used to calculate the
Anniversary Value is applied to the sum of the Equity Consideration and the
Additional Shares, the result shall be equal to the Closing Value. 

b.       Earn Out.  An Earn Out of up to $1,500,000 shall be paid based on
Company's or Sub Entity's satisfactory performance of four objectives the
details of which shall be clearly defined and mutually agreed upon by the
Parties in the Definitive Agreement:  (1) obtaining 510(k) approval for
PatientLink; (2) obtaining 510(k) approval for CyberSTAT; (3) meeting revenue
targets established for the Sub Entity; and (4) meeting revenue targets
established for cross-sales of the EncounterPRO® EHR.   The Earn Out for
performing each of items (1) and (2) above shall be $400,000 and shall each be
paid within 30 days of obtaining 510(k) approval.  The Earn Out for performing
each of items (3) and (4) above shall be up to $350,000 and shall be paid over
the course of three years. 

3.      Funding.  At Closing, WiFiMed shall deliver to Sub Entity cash in the
amount of one hundred thousand (100,000) dollars for the purpose of funding the
Convatec beta project (the "Convatec Funds").  In addition, WiFiMed agrees to
raise the sum of 1.2 million (1,200,000) dollars for operating the Sub Entity
that acquires the Company (the "Additional Funds").  The Additional Funds shall
be disbursed to the Sub Entity in accordance with a mutually agreeable schedule
("Funding Schedule") to be included in the Definitive Agreement.

4.      Agreement and Closing.  Closing will occur, following the signing of the
final contract between the Parties (the "Definitive Agreement"), which will
occur after the completion of Due Diligence as set forth in Paragraph 12.  It is
presently contemplated that the signing of the Definitive Agreement will occur
approximately fifteen (15) days from the signing of this Letter of Intent, and
that Closing will occur as soon as practicable thereafter upon completion of all
closing conditions.

5.      Method of Payment.  At the Closing, WiFiMed shall deliver to the Company
the Equity Consideration, less any reductions, if any, contemplated by
Paragraphs 2 and 15 herein.  The delivery by WiFiMed of the Equity Consideration
at Closing is subject to and conditioned upon all requirements as to the
issuance of Parent Entity shares having been met in the sole opinion of
WiFiMed's legal counsel.  Such requirements are to be outlined in the Definitive
Agreement.  At the Closing, WiFiMed shall also deliver the Convatec Funds.

6.      Disbursement of Equity.  Subject to the adjustment and indemnification
provisions of Paragraphs 2 and 15 and, in accordance with the valuation
provisions of Subparagraph 2(a), WiFiMed shall, at Closing, deliver shares of
the Parent Entity valued at three million six hundred thousand (3,600,000)
dollars.  This represents 90% of the Closing Value of the Equity Consideration. 

7.      Employment.  WiFiMed will employ Ronald R. Barnett ("you") as the
President and CEO of the Sub Entity at an annual base salary determined by the
following matrix:

Gross Revenue       Salary              
Zero - $1m             $ 140,000
$1m - $ 2m            $ 160,000
$2m - $ 4m            $ 200,000
$4m - $ 7m            $ 275,000
$7m - $ 14m          $ 325,000

You will be eligible for an annual bonus equal to 40% of your annual salary, to
be paid quarterly. This bonus will be determined by four key performance
objectives that will be mutually agreed upon between you and the Board of
Directors of Parent Entity. WiFiMed intends to guarantee your bonus for the
first two years so that for those two years, your combined annual salary and
bonus shall not be less than $200,000 per year.  Your base salary shall be
re-evaluated by the Board of the Parent Entity six months after the Closing to
determine whether, in light of rising revenues, your base salary should be
adjusted upwards as of the beginning of the seventh month of your employment by
the Sub Entity. 

You will also be entitled to executive employee benefits, including Employee
Stock Options, in keeping with WiFiMed executive compensation policies and as
may be negotiated in your employment agreement. 

Your employment agreement shall provide mutually-agreed upon provisions
protecting you from relocating your business offices to a location that is more
than 15 miles from the present location of the Company. 

The terms of your employment, including responsibilities, compensation,
royalties, and benefits, will be set forth and included in an attachment to the
Definitive Agreement. 

8.      Transition Period.  Provided that this Letter of Intent has not been
terminated by either party (or if a Definitive Agreement has been signed, the
Definitive Agreement has not been terminated by either party) WiFiMed shall pay
Company a monthly fee of six thousand (6000) dollars (the "Monthly Transition
Fee") from November 1, 2007 until the Closing.  The Monthly Transition Fee shall
be paid on November 1, 2007 and on the first day of each subsequent month until
the Closing. 

9.      Escrow.  For the reassurance of the Company, WiFiMed shall, at Closing,
place the intellectual property (including source codes) of the Company into an
escrow account with the provision that once the Additional Funds have been
raised and the Sub Entity has been funded in accordance with Paragraph 3 above,
the intellectual property shall be released to WiFiMed.  In the event that the
Additional Funds are not raised in accordance with the Funding Schedule set
forth in Paragraph 3 above, the transaction contemplated in this Letter of
Intent shall be rolled back and the escrowed intellectual property shall be
returned to the Company.  In such an event, the Convatec Funds and the Monthly
Transition Fees may be retained by the Company. 

10.  Basic Terms.  The Definitive Agreement between the Parties shall contain
customary covenants, representations, warranties, conditions precedent and
indemnification provisions by the Company, on the one hand, and WiFiMed, on the
other hand, to be agreed upon by the Parties for a transaction of this size and
nature.  It is understood that the Company and certain of the Company's officers
and employees will enter into non-compete and non-solicitation agreements
customary in transactions of this type.

11.  Ordinary Course.   It is also understood and agreed that, from and after
the date hereof, the Company will continue to operate only in the customary and
ordinary course of business and in a manner that is consistent with past
practice.  The Company will not make any payments, distributions, or
compensation or benefit changes, nor incur any obligations, nor make any
commitments, nor handle receivables, inventory or payables, in a manner that is
in the ordinary course of business that in the aggregate exceeds $20,000. 
Normal maintenance would be considered to be in the ordinary course, but any
capital expenditures would not be considered to be in the ordinary course of
business.  Any cash dividends or cash bonuses to any of the shareholders of the
Company would not be considered to be in the ordinary course of business.

12.  Due Diligence.  WiFiMed will have the opportunity to conduct due diligence
with access to books, records, financial data, key management, property,
equipment, other assets, liabilities, intellectual property, etc. ("Due
Diligence"). The Definitive Agreement between the Parties shall be expressly
conditioned on WiFiMed having completed, to its sole and absolute satisfaction,
its business, financial, legal, and technical Due Diligence with respect to the
Company.  WiFiMed will perform such tests and reviews as it deems necessary with
respect to various business, financial, legal, and technical issues.

13.  Schedule of Liabilities.  As part of the Company's Due Diligence and as a
condition of WiFiMed signing the Definitive Agreement and closing the subject
transaction, the Company agrees to present WiFiMed with a schedule of all of its
liabilities as of the date of signing the Definitive Agreement and as of the day
of Closing. 

14.  Final Contract.  Except for the conditional provision of Paragraph 8 that
WiFiMed shall pay Company a Monthly Transition Fee, this Letter of Intent is not
binding in any way upon the Parties.  This Letter of Intent is expressly
conditioned upon the Parties entering into a mutually satisfactory written
Definitive Agreement, and neither party will be under any legal obligation of
any kind whatsoever with respect to the transaction proposed in this Letter of
Intent until such a Definitive Agreement is executed and delivered by both
Parties.  WiFiMed's legal counsel shall prepare and submit to the Company and
its legal counsel a draft of the proposed acquisition agreement as soon as is
reasonably possible after the date upon which this Letter of Intent is fully
executed.  It is WiFiMed's intention to complete its Due Diligence and
consummate the transaction as soon as is reasonably possible.  The Definitive
Agreement is expressly conditioned upon final approvals of the Boards of
Directors of Parent Entity and the Company, respectively, and other consents as
may be legally required.

15.  Indemnification.  The Definitive Agreement shall contain an indemnification
provision by which the Company shall indemnify WiFiMed for a period of twelve
(12) months for items and liabilities associated with the present transaction. 
Until the expiration of that twelve month period, WiFiMed shall be entitled to
hold back ten percent (10%) of the Equity Consideration.

16.  Date and Time of Closing.  The transaction contemplated hereby shall close
at a location selected by WiFiMed at such time and on such date as the Parties
shall agree.  It is anticipated that such Closing shall occur no later than
fifteen (15) days from the date of acceptance of this Letter of Intent.

17.  Confidentiality/Publicity.  The Reciprocal Nondisclosure Agreement
previously executed between WiFiMed and the Company on July 2, 2007 shall
continue in full force and effect.  Neither the Company nor WiFiMed shall issue
any press releases or other announcements regarding the transaction contemplated
hereby unless such release or announcement shall first be approved by the other
party or shall be required by law.

18.  Governing Law.  The binding provisions of any agreements among the parties
will be governed by and construed under the laws of the State of Georgia without
regard to conflicts of laws principles. 

19.  Costs.  Each of WiFiMed and the Company shall bear its own costs relating
to legal, accounting, tax, or other services or advice regarding the matters
contemplated herein.

20.  Acceptance.  The terms offered in this Letter of Intent shall be deemed
effective until 5:00 p.m. local time in Atlanta, Georgia on Friday, November 2,
2007, unless otherwise extended in writing by WiFiMed.  In the event a copy of
this Letter of Intent, duly executed by an officer of the Company shall not be
delivered to the undersigned prior to the time and date set forth above in this
Paragraph 20, then this Letter of Intent shall be of no force or effect.


AGREED THIS 29th DAY OF OCTOBER, 2007

WIFIMED HOLDINGS COMPANY, INC.

By:________________________                  
Gregory D. Vacca
Its:  President & CEO


CyberMedx Medical Systems, LLC

By:                                                      
Ronald R. Barnett
Its:  President & CEO